Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-14 are objected to because of the following informalities:  the depend from canceled claim. Examiner assumes claim 11 was intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claim is directed to a computer-readable storage medium which could include a signal per se. Examiner recommends including “non-transitory” Examiner notes the difference in applicant’s specification [148/151] of the PGP PUB with respect to memory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,10-16, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishirhara 20190108798, hereinafter, Ishirhara.

In regards to claim 1, Ishirhara teaches (Currently amended) a backlight driving circuit of driving a backlight source, the backlight source comprising a plurality of LEDs arranged in an array (abstract), the backlight driving circuit comprising: a power source sub-circuit (20)-and a switch control sub-circuit-(30), wherein the power source sub-circuit (20) is electrically connected to the plurality of LEDs (40)-respectively through the switch control sub-circuit-(3Q); and

    PNG
    media_image1.png
    473
    656
    media_image1.png
    Greyscale

the switch control sub-circuit (fig. 1 (41)) is configured to determine a to-be-turned-on LED and a to-be-turned-off LED according to color information of an image to be displayed[0070-0077], and control each of the LEDs to be turned on or off by controlling a connection state between each of the LEDs and the power source sub-circuit separately according to the determined to-be-turned-on LED and the determined to-be-turned-off LED[0079-0086].

    PNG
    media_image2.png
    320
    484
    media_image2.png
    Greyscale


In regards to claim 10, Ishirhara teaches (Currently amended)a display device, comprising the-a backlight driving circuit of any one of configured to drive a backlight source, the backlight source comprising a plurality of LEDs arranged in an array, the backlight driving circuit comprising (abstract):

    PNG
    media_image3.png
    787
    599
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    381
    584
    media_image4.png
    Greyscale

the switch control sub-circuit is configured to determine a to-be-turned-on LED and a to-be-turned-off LED according to color information of an image to be displayed,[0082-0093] and control each of the LEDs to be turned on or off by controlling a connection state between each of the LEDs and the power source sub-circuit separately according to the determined to-be-turned-on LED and the determined to-be-turned-off LED.(figs. 5 and 6 CswR, CswG, etc. and Cft).


In regards to claim 11,   Ishirhara teaches (Currently amended) a backlight driving method of driving a backlight source comprising a plurality of LEDs arranged in an array, wherein the backlight driving method is implemented based on a backlight driving circuit 
determining a to-be-turned-on LED (40) and a to-be-turned-off LED according to color information of an image to be displayed [0066-0077]:
according to the determined to-be-turned-on LED and the determined to-be-turned-off LED, controlling each of the LEDs to be turned on or off by controlling a connection state between the LED and the power source sub-circuitseparately by the switch control sub-circuit [0069-0084].


In regards to claims 3 and 13, Ishirhara teaches  (Currently amended) the backlight driving circuit of claim 21, wherein the switch control sub-circuit (30) is configured to determine a first region with brightness value greater than or equal to no less than a preset brightness value and a second region with brightness value less than the preset brightness value in the image to be displayed according to the color information of the image to be displayed (fig. 1 R, G, and B) ; all the LEDs are divided into one or more least one lamp groups according to the first region and the second region (fig. 2b (40rs, 40b and 40gs)), and each lamp group comprises at least one LED and corresponds to one of the first region and the second region in the image to be displayed; when the lamp group corresponds to the first region, the switch control sub-circuit is configured to turn on the LEDs in the lamp group simultaneously (fig. 4 T B for example); and when the lamp group corresponds to the second region, the switch control sub-circuit is configured to turn off the LEDs in the lamp group simultaneously (fig. 4 G for example) .


In regards to claims 5 and 15, Ishirhara teaches  (Currently amended) The backlight driving circuit of claim 4, wherein the switch control sub-circuit (30) is configured to determine a turning-on duration of the to-be-turned-on LED440) according to the color information of the continuous multi-frame image, the turning-on duration being configured to define the light emission quantity of the to-be-turned-on LED (40)-in the display time period of the continuous multi-frame image; and control the to-be-turned-on LED-(4Q) to be turned on according to the turning-on duration of the LED-(40).[0082-0083]
2.	In regards to claims 6 and 16, Ishirhara teaches  (Currently amended) The backlight driving circuit of claim 5, wherein the switch control sub-circuit (30) is configured to determine a brightness value of each region in the continuous multi-frame image according to the color information of the continuous multi-frame image, each region being corresponding to at least one of the LEDs ('lO); and determine a turning-on duration of the LED—(40) corresponding to each region according to a set relationship between a brightness value of region and a turning-on duration of the at least one of LEDs [0096-00100].
In regards to claim 20, Ishirhara teaches  (Currently amended) A computer-readable storage medium, wherein when instructions in the computer-readable storage medium are executed by a processor of a backlight driving device, the backlight driving device is configured to execute the backlight driving method of any one of claim 11 (fig. 1 (20)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishirhara in view Furukawa et al (20070291197) hereinafter, Furukawa.

In regards to claims 7 and 17, Ishirhara fails to teach(Currently amended) the backlight driving circuit of claim 4, wherein the power source sub-circuit is configured to provide electric currents of different magnitudes in time division in the display time period of the continuous multiframe image [0094]; and the switch control sub-circuit is configured to determine an electric current used in turning on of the to-be-turned-on LED according to the color information of the continuous multi-frame image, the electric current used in turning on being configured to define the light emission quantity of the to-be-turned-on LED (40) in the display time period of the continuous multi-frame image; and control the LED (40) that uses an electric current corresponding to the determined electric current in a magnitude during turning on to be turned on when the power source sub-circuit (20) outputs the electric currents of the different magnitudes.
	However, Furukawa teaches wherein the power source sub-circuit is configured to provide electric currents of different magnitudes in time division in the display time period of the continuous multiframe image (fig. 2 Ir, Ig, and Ib)) and the switch control sub-circuit is configured to determine an electric current used in turning on of the to-be-turned-on LED according to the color information of the continuous multi-frame image (fig. 1 14, R, 14G and 14b)), the electric current used in turning on being configured to define the light emission quantity of the to-be-turned-on LED (40) in the display time period of the continuous multi-frame image [0043-0049]; and control the LED (40) that uses an electric current corresponding to the determined electric current in a magnitude during turning on to be turned on when the power source sub-circuit (20) outputs the electric currents of the different magnitudes [0053-0062].
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Ishirhara to further include backlight driving circuit of claim 4, wherein the power source sub-circuit is configured to provide electric currents of different magnitudes in time division in the display time period of the continuous multiframe image [0094]; and the switch control sub-circuit is configured to determine an electric current used in turning on of the to-be-turned-on LED 
In regards to claim 8 and 18,  Ishirhara in view of Furukawa teaches  (Currently amended) The backlight driving circuit of claim 7, wherein the switch control sub-circuit (30) is configured to determine a brightness value of each region in the continuous multi-frame image according to the color information of the image to be displayed, each region corresponding to at least one of the LEDs-(40); and determine a turning-on electric current of the LED-(40) corresponding to each region according to a set relationship between a brightness value of region and a turning-on electric current of the at least one of LEDs (fig. 4 (T and I) [0053-0060] Furukawa.

Claims 9, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishirhara in view Kim (20070205977) hereinafter, Kim


In regards to claim 9, Ishirhara teaches (Currently amended) the backlight driving circuit of any one of claims 1 wherein the switch control sub-circuit comprises a switch controller (fig. 5 (411)) and 
	Ishirhara fails to teach a switch array the switch array comprises a plurality of switches corresponding to the plurality of LEDs in one-to-one correspondence; one end of each of the plurality of switches is electrically connected to a positive electrode of the power source sub-
	However, Kim teaches a switch array the switch array comprises a plurality of switches corresponding to the plurality of LEDs in one-to-one correspondence; one end of each of the plurality of switches is electrically connected to a positive electrode of the power source sub-circuit the other end of the switch is electrically connected to a positive electrode of the LED that the switch corresponds to, and a negative electrode of each of the LEDs is electrically connected to a negative electrode of the power source sub-circuit; and the switch controller is configured to be electrically connected to a control end of each of the switches respectively.(fig. 4 210 260s for each LED and fig. 6 260 connected to through R1 for example).
	It would have been obvious to one of ordinary skill in the art o modify the teachings of Ishirhara to provide a switch array the switch array comprises a plurality of switches corresponding to the plurality of LEDs in one-to-one correspondence; one end of each of the plurality of switches is electrically connected to a positive electrode of the power source sub-circuit the other end of the switch is electrically connected to a positive electrode of the LED that the switch corresponds to, and a negative electrode of each of the LEDs is electrically connected to a negative electrode of the power source sub-circuit; and the switch controller is configured to be electrically connected to a control end of each of the switches respectively in order to avoid malfunction in one LED. 

In regards to claim 19, Ishirhara in view of Kim, see rational of claim 9, (Currently amended) a backlight driving device comprising: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to perform the backlight driving method of any one of claims 11. (fig. 1 (20)) Ishirhara and [0072] Kim.
In regards to claim 21, Ishirhara in view of Kim teaches display device of claim 9, wherein the switch control subcircuit (30) is configured to determine a first region with brightness value no less than a preset brightness value and a second region with brightness value less than the preset brightness value in the image to be displayed according to the color information of the image to be displayed; all the LEDs are divided into at least one lamp groups according to the first region and the second region, and each lamp group comprises at least one LED and corresponds to one of the first region and the second region in the image to be displayed; when the lamp group corresponds to the first region, the switch control sub-circuit is configured to turn on the LEDs in the lamp group simultaneously; and when the lamp group corresponds to the second region, the switch control sub-circuit is configured to turn off the LEDs in the lamp group simultaneously. (fig. 4 G for example) [0088-0099].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GRANT SITTA/Primary Examiner, Art Unit 2694